Citation Nr: 0116915	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-24 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for weak feet 
(metatarsalgia).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





REMAND

The veteran served on active duty from January 1944 to 
November 1944.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 RO rating decision which denied the 
veteran's application to reopen a claim for service 
connection for weak feet (metatarsalgia).

In a Statement in Support of Claim (VA Form 21-4138), dated 
November 13, 2000 and received by the RO on November 14, 2000 
(at the same time that the substantive appeal was filed), the 
veteran requested a hearing before a local RO hearing officer 
with regard to his application to reopen his claim for 
service connection for weak feet.  A review of the claims 
file indicates that an RO hearing has not been provided, and 
the veteran has made no submission indicating that he no 
longer wishes to have such a hearing.  An RO hearing should 
be provided to accord the veteran due process.  38 C.F.R. 
§ 3.103(c) (2000).

Accordingly, the case is remanded for the following action:

1.  The RO should provide the veteran 
with a hearing before an RO hearing 
officer with respect to his application 
to reopen his claim for service 
connection for weak feet.  

2.  Thereafter, and after any indicated 
development under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), the RO should 
review the application to reopen the 
claim for service connection for weak 
feet.  If the benefit remains denied, 




the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





